DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered. 
Claim Objections
Claim(s) 14 is objected to because of the following informalities: the “oth” should read “other”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a chip pressing material” in claims 8, 9 and 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)1-9 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thermocycler heats or cools or when a picture is taken by the detector" in lines 15-16, however, the limitation is unclear. It is unclear as to the structure being claimed by said limitation. Further clarification is requested and appropriate correction is required. 	Claims 2-7 are rejected by virtue of their dependency upon a rejected base claim. 
Claim 1 recites the limitation "the holder-accommodating space is moveable together with the thermocycler by a pair or slide rails" in lines 13-14, however, the limitation is unclear. It is unclear as to the structure that constitutes the claimed “holder accommodating space” that should be moveable.  The claim does not define what is the holder-accommodating space. Further clarification is requested and appropriate correction is required.
Claim 7 recites the limitation "feedback controller controls the surface heater" in line 3. Claim 5 requires a controller that controls  the surface heater. Further, Applicant’s specification discloses that the control section 81 feedback controls the surface heater (paragraph 180 of the application publication). Thus, it is unclear how the feedback controller is related to the controller, and how both control the surface heater. Further clarification is requested and appropriate correction is required.
Claim 8 recites the limitation "a holder that holds the chip-accommodating saucer at a central portion of the holder" in line 3, however, the limitation is unclear. It is not clear how the holder holds the chip-accommodating saucer at a central portion of itself. Appropriate correction is required.
Claim 8 recites the limitation the chip-pressing material is positioned by the holder" in line 7, however, the limitation is unclear. It is not clear if the chip-pressing 
Claim 9 recites the limitation "a holder that holds the chip-accommodating saucer at a central portion of the holder" in line 9, however, the limitation is unclear. It is not clear how the holder holds the chip-accommodating saucer at a central portion of itself. Appropriate correction is required.
Claim 9 recites the limitation the chip-pressing material is positioned by the holder" in line 12, however, the limitation is unclear. It is not clear if the chip-pressing material is positioned within the holder or the holder regulates the position the chip-pressing material. Appropriate correction is required.
Claim 15 recites the limitation "a holder that holds the chip-accommodating saucer at a central portion of the holder" in line 3, however, the limitation is unclear. It is not clear how the holder holds the chip-accommodating saucer at a central portion of itself. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of Wang et al (previously cited, US 2010/0240051) (hereinafter “Wang”).
Regarding clam 1, Kimball discloses a thermocycling inspection device comprising: 	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	a chip holder accommodating the inspection chip, the inspection chip is fully capable of fixing reagent to the sample flow passages (chip carrier (e.g., 1207) having a cavity for receiving the microfluidic chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), and 	a specimen is inspected by polymerase chain reaction using the chip holder, wherein the thermocycling inspection device includes (chip holder (1207) accommodating the microfluidic chip is coupled to a detector (camera 1260) for analyzing specimen within the microfluidic chip; see ¶¶ [0079] and [0098]; FIGS. 1B and 10A),  	a holder-accommodating space (i.e., the space surrounding the chip holder) 	a thermocycler that heats and cools the inspection chip (see FIGS. 1A and 10A: thermal cycler (130,1240) supporting a microfluidic chip; ¶ [0029]), and  	a detector that takes a picture of the inspection chip (see FIG. 10A: camera 1260), and when the thermocycler heats or cools or when a picture is taken by the detector (see FIG. 10A: camera 1260; ¶ [0079] and [0098]),  	the thermocycler is disposed on one side of the holder-accommodating space (heating/cooling element (130) arranged below the holder-accommodating space, i.e., the space above the cover plate (170) that surround the chip holder; see FIGS.1A,1B), the detector is disposed on other side of the holder-accommodating space (CCD (1260) arranged above the holder-accommodating space and above the chip holder structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 2, modified Kimball discloses wherein the thermocycler includes: 	a Peltier element (130; see ¶ [0034]; FIGS. 1A-1B),  	a heat sink disposed on one of surfaces of the Peltier element (see FIG. 1A: heatsink (110) arranged at a bottom surface of the Peltier element (130); ¶ [0033]),  	a surface heater disposed on other surface of the Peltier element (heaters (160) arranged on an upper surface of the heating/cooling element (130); see FIG. 1A; ¶ [0044]), and  	a cover plate which covers the surface heater and the other surface of the Peltier element (cover (170) is arranged on the Peltier element and thus covers the surface heater and the other surface of the Peltier element; see FIGS. 1A-1B),  	the holder-accommodating space is formed to cover the cover plate (as shown in FIGS. 1A-1B, the space above the cover plate (170) reads on the holder-accommodating space, as the space receives the chip holder accommodating a microfluidic chip; FIG. 10A: chip holder (1207); ¶¶ [0029], [0049], [0079], [0087] and [0092]),  	an opening is formed in the cover plate (central opening of cover plate (170); see FIG. 1A), the opening formed in the cover plate (170) is fully capable of abutting chip holder against the surface heater (see FIG. 1A), and the heat the inspection chip in the chip-accommodating recess is heated by the surface heater (see FIG. 1A).
Regarding claim 3, modified Kimball further discloses wherein a temperature sensor is disposed between the surface heater and the chip-accommodating saucer (at least temperature sensor for sensing the temperature of the thermal chuck; see ¶ [0029], [0039], [0041] and [0049]). Modified Kimball discloses wherein the inspection chip is mounted on the thermal chuck and a temperature sensor is mounted on the 
Regarding claim 5, modified Kimball discloses wherein the thermocycler includes: 	a Peltier element for controlling the temperature of the inspection chip (130; see Kimball, ¶ [0034]; FIGS. 1A-1B),  	a surface heater for heating the inspection chip (heaters (160); see FIG. 1A; ¶ [0044]),  	a temperature sensor for detecting temperature of the inspection chip (a temperature sensor coupled to the microfluidic chip; see ¶ [0112] of Kimball), and  	a controller that controls temperature of the Peltier element and the surface heater (a controller is coupled to the Peltier element and the surface and controls the functions of the elements the thermocycling inspection device; see FIG. 6A; ¶¶ [0044] and [0051]). 	The controller of modified Kimball is coupled to the temperature sensors of the thermocycling inspection device and thus fully capable of controlling the surface heater and the Peltier element such that detection temperature detected by the temperature sensor is cyclically repeated between first set temperature and second set temperature which is lower than the first set temperature. 	Furthermore, it is noted that the recitation of functional language "e.g., controls the surface heater and the Peltier element such that detection temperature detected by the temperature sensor is cyclically repeated between first set temperature and second set temperature which is lower than the first set temperature" is not given patentable structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed thermocycling inspection device and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 6, the controller of modified Kimball is coupled to the temperature sensors of the thermocycling inspection device and thus fully capable of turns the surface heater OFF and turns the Peltier element ON, when the detection temperature detected by the temperature sensor detects the first set temperature (see FIG. 6A; ¶¶ [0044] and [0051]). 	Furthermore, Applicant is reminded that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed thermocycling inspection device and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 7, the controller of modified Kimball is coupled to the temperature sensors of the thermocycling inspection device and thus fully capable of controls the surface heater such that the detection temperature becomes equal to the second set temperature in a state where the Peltier element is OFF, thereby structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed thermocycling inspection device and thus since the structure is the same, the claimed functions are apparent.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Wang as applied to claim 2 above, and further in view of Chu et al (previously cited, US 6,337,435) (hereinafter “Chu”).
Regarding claim 4, modified Kimball discloses all of the limitations of thermocycling inspection device according to claim 2.   	Modified Kimball does not explicitly disclose a holder-pressing lid which covers the chip holder disposed in the holder-accommodating space, wherein a fluorescence detection window is formed in the holder-pressing lid, a transparent substrate is provided on the holder-pressing lid on a side of the holder-accommodating space, and the transparent substrate covers the fluorescence detection window and presses the chip holder. 	Chu discloses a thermocycling inspection device comprising a temperature block .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of Cohen et al (previously cited, US 2006/0101830) (hereinafter “Cohen”) and Rea (previously cited, US 2013/0331298). 
Regarding clam 8, Kimball discloses a chip holder comprising:  	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	the chip holder accommodates the inspection chip (chip carrier (e.g., 1207) includes a cavity for receiving the chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), and 	the chip holder further includes  	a chip-accommodating recess that accommodates the inspection chip therein (chip carrier (1207) includes a recess for receiving the inspection chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]). 	Modified Kimball does not explicitly disclose wherein the chip-accommodating recess of the chip holder is of a saucer-shape having a recess provided in a central portion of the chip-accommodating saucer. However, it would have been obvious to one of ordinary skill in the art at the time the effective filing date to have modified the shape of the chip-accommodating recess accommodating the inspection chip to have a saucer shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See MPEP 2144.04 IV.B. 	Modified Kimball does not explicitly disclose wherein the chip holder further includes a holder holding the chip-accommodating saucer. However, Modified Kimball does disclose wherein the inspection chip received within the chip holder (1207) is placed on a thermal cycler (see FIG. 10A; ¶ [0035]-[0036] of Kimball). 	Cohen discloses a system comprising a thermal cycler, a sample block (11), thermoelectric modules (12), a heat sink (13), and a holder (26) for holding for holding structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of Wang et al (previously cited, US 2010/0240051) (hereinafter “Wang”) Cohen et al (previously cited, US 2006/0101830) (hereinafter “Cohen”) and Rea (previously cited, US 2013/0331298). 
Regarding clams 9 and 12, Kimball discloses a chip holder comprising:  	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]), structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent. 	Modified Kimball discloses the claimed holder-accommodating space and the detector, and thus the holder-accommodating space can be formed such that an optical axis of the detector and a sample introducing port match with each other.  	Even assuming arguendo that Kimball fails to disclose the claimed optical axis arrangement, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the detector and a sample introduction port of the inspection chip such that an optical axis of the detector and the sample introducing port match with each other, since it has been held that a mere rearrangement of element without modification of the operation of the device involves 
Regarding claim 10, modified Kimball further disclose wherein a positioning recess corresponding to the positioning projection is formed in the inspection chip (see, e.g., ¶ [0075] of Rea). 	Modified Kimball does not explicitly disclose wherein the positioning projection is formed on the chip-accommodating saucer. However, it would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the positioning projection of modified Kimball on the chip-accommodating saucer, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.
Regarding claim 11, modified Kimball does not explicitly disclose wherein the chip-accommodating saucer is made of material having higher thermal conductivity than the holder. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the material of the recess of the inspection holder of modified Kimball to have a higher thermal conductivity than the holder because such modification would facilitate rapid change of the temperature of the inspection chip within the recess of the holder while selectively preventing the heat conduction to the other parts of the device including the holder. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 .   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Wang, Cohen and Rea as applied to claim 9 above, and further in view of Kumar et al (previously cited, US 2010/0240044) (hereinafter “Kumar”).
Regarding claim 13, modified Kimball discloses all of the limitations of the thermocycling inspection device according to claim 9.  	Modified does not explicitly disclose a transparent film which is attached to the holder to prevent oil added to the chip-accommodating saucer from overflowing. 	Kumar discloses an inspection chip comprising a plurality of reaction chambers and a transparent film covering the inspection chip (see Kumar at ¶ [[0026] and 0083].
 	In view of Kumar, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the transparent film covering of Kumar with the inspection chip of modified Kimball for the purpose of covering the reaction chambers and thus preventing contaminant from entering the reaction chambers.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of  Chu et al (previously cited, US 6,337,435) (hereinafter “Chu”).
Regarding clam 14, Kimball discloses a thermocycling inspection device comprising:   	a thermocycler for heating and cooling an inspection chip (see FIGS. 1A and arguendo that Kimball fails to disclose the claimed optical axis arrangement, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the detector and a sample introduction port of the inspection chip such that an optical axis of the detector and the sample introducing port match with each other, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have made said modification so as to optically analyze the sample introducing port of the inspection chip.    	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (previously cited, US 2013/0078610) (hereinafter “Kimball”) in view of Cohen et al (previously cited, US 2006/0101830) (hereinafter “Cohen”) and Rea (previously cited, US 2013/0331298). 
Regarding clam 15, Kimball discloses a chip holder comprising:  	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	the chip holder accommodates the inspection chip (chip carrier (e.g., 1207) includes a cavity for receiving the chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), andstructure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent. 	Modified Kimball discloses the claimed holder-accommodating space and the detector, and thus the holder-accommodating space can be formed such that an optical axis of the detector and a sample introducing port match with each other.  	Even assuming arguendo that Kimball fails to disclose the claimed optical axis arrangement, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the detector and a sample introduction port of the inspection chip such that an optical axis of the detector and the sample introducing port match with each other, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have made said modification so as to optically analyze the sample introducing port of the inspection chip.    	 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new ground of rejection.
With respect to the newly added limitation “the holder-accommodating space is moveable together with the thermocycler by a pair of slide rails,” it should be noted that the “pair of slide rails” are not positively recited in the claim. It is further noted that the claims do define as to the structure of the claimed “holder-accommodating space”. Claim 1 requires the holder-accommodating space to be capable of being moved together with the thermocycler by a pair of slide rails. The holder-accommodating space and the thermocycler of Kimball are structurally the same as the instant older-accommodating space and the thermocycler, and thus considered to be capable of being moved by a pair or slide rails.
Applicant argues that there are “new and unexpected results” with the Applicant’s optical axis of the detector and the sample introducing port matching each other for allowing for real time inspection of the chip. The unexpected results being forming a small-sized device. Applicant further argues that structural arrangement is not a mere rearrangement of elements without modification of the operation of the device. Pages 13-14 of the Remarks filed on January 25, 2022. 
In response, Kimball discloses an inspection chip, a detector and a holder-accommodating space, and an optical axis of the detector and a portion of the inspection chip match with each other (e.g., FIG. 10A). As discussed in the rejection, Kimball in view of Wang disclose the claimed sample introduction port of the inspection  						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maltezos et al (US 2012/0171678) discloses a thermal cycler, a detector, a pair of rails, and sample plate moveable by the pair of slide rails. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799